DETAILED ACTION

.The amendments filed on 08/22/2022 have been entered. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: In claim 1, line 7, the applicant recites “the first module manifold”. This appears to be typo since this feature was previously referred to as being “the first modular manifold”. Same objection applies to claim 14, line 7.   Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arizpe et al. (US 20150000766).

Regarding claim 1, Arizpe discloses  a system, the system comprising: a first modular manifold (22, 24) (fig 2), the first modular manifold comprising: a first low-pressure manifold (22) configured to supply fracturing fluid to a suction side of a first frac pump (14a) (fig 2); and a first high-pressure manifold (24) configured to receive a fracturing fluid discharged from the first frac pump (fig 2); a frac fluid inlet manifold (32a-f) separate from the first module manifold (fig 5); and a first dedicated low-pressure line (33a, 33b) providing fluid communication only between the frac fluid inlet manifold and the first low-pressure manifold (fig 8).

Regarding claim 2, Arizpe further discloses that the first frac pump is disposed on a frac truck adjacent to the first modular manifold (fig 2, [0067]).

Regarding claim 3, Arizpe further discloses that at least another frac truck (14b) adjacent to the first modular manifold (fig 2, [0067])., the at least another frac truck having an another frac pump (14b) (fig 2, [0067]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe et al. (US 20150000766) alone. 

Regarding claim 9, Arizpe discloses a modular manifold (22, 24) (fig 2), the modular manifold comprising: a low-pressure manifold (22) configured to supply fracturing fluid to a suction side of a frac pump (14a) (fig 2); a high-pressure manifold (24) configured to receive a fracturing fluid discharged from the frac pump (fig 2), wherein the low-pressure manifold and the high-pressure manifold are in a closed loop ([0093]-[0094]); a dedicated low-pressure line (33a, 33b) providing fluid communication only between the low-pressure manifold and a frac fluid inlet manifold (32), wherein the frac fluid inlet manifold is separate from the low-pressure manifold (fig 8, [0069], [0093]).
In the embodiment shown in fig 2. Arizpe discloses the use of 8 pump as opposed to no more than 4 pumps. However, in abstract, Aripze teaches the use of at least one pump, which would include the use of no more than 4 pumps. 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Arizpe before him or her, to reduce the number of pumps to no more than 4 pumps in order to reduce the cost of the operation. 

Regarding claim 10, Arizpe further discloses that the first frac pump is disposed on a frac truck adjacent to the first modular manifold (fig 2, [0067]).

Regarding claim 11, Arizpe further discloses that at least another frac truck (14b) adjacent to the first modular manifold (fig 2, [0067])., the at least another frac truck having an another frac pump (14b) (fig 2, [0067]).

Regarding claim 13, Arizpe further discloses that the low-pressure manifold comprises: a flow distribution manifold (22) configured to supply the fracturing fluid to the suction side via a plurality of low-pressure frac fluid outlets (44a-b) (fig 5); and a blinded outlet (48a-b) configured to allow access to an internal of the flow distribution manifold (fig 5).


Response to Arguments
Applicant's arguments filed on 08/22/2022 have been fully considered but they are not persuasive. 
The applicant states that elements 22, 32a-f and 33-a-b of Arizpe form part of the same manifold assembly 12 and not separate elements. The Examiner respectfully disagrees. In fact, Arizpe does not disclose that the ports 32a-f are part of the manifold 22. Arizpe instead teaches that the inlet ports are connected to the rear header 30, with header 30 being a part of 22, see Arizpe paragraph [0069].





Allowable Subject Matter

Claims 4-8, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672            

11/20/2022